* Rehearing denied Dec. 16, 1935. Writ of error refused by Supreme Court Feb. 3, 1936.
This is a suit for $93.90, the balance due on a promissory note issued under the Small Loan Act, Act No. 7 of the Extra Session of the Legislature of the year 1928. The makers of the note, Andrew J. Glaser and Ernest Senac, defendants, in their answer admit their signature, but deny liability upon the ground that the note is tainted with usury, in that the charge for the use of the money exceeds 42 per cent. per annum, the maximum amount allowed under the Small Loan Act.
There was judgment below in favor of plaintiff, as prayed for, and defendants have appealed.
All questions presented by this appeal have been settled adversely to the contention of defendants in the matter of Unity Plan Finance Company, Inc., v. William Green et al.,179 La. 1070, 155 So. 900.
For the reasons assigned, the judgment appealed from is affirmed.
Affirmed.